                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


CARNELL HUNNICUTT,

                      Plaintiff,
                                                                    2:18-cv-00667-JB-KRS
v.

DESTINEE MOORE; RAYMOND SMITH;
GEO CORP; LCCF; M. VALERIANO;
STACEY BEAIRD; KATHERINE BRODIE;
P. VALDEZ; T. FOSTER; and GERMAN
FRANCO,

                      Defendants.


                       ORDER DIRECTING THE SUBMISSION OF
                                  ADDRESSES

       THIS MATTER comes before the Court on Plaintiff’s civil rights complaint and

following a sua sponte review of the record. Since removal and screening under 28 U.S.C. §

1915A, Defendants Destinee Moore, Raymond Smith, and Lea County Correctional Facility

(“LCCF”), have not appeared in this matter or been served. It appears Defendants Moore and

Smith may no longer work at LCCF. To move this case forward and ensure these Defendants are

notified by the Clerk of Court and permitted to accept service of process before the Court orders

the U.S. Marshal to serve them, the Court will direct counsel for the GEO Defendants to submit

to the Court the last known addresses of Defendants Moore and Smith. Moreover, while LCCF’s

information is public, there may be a preferred address for official mail. Any preference in this

regard should be provided to the Court.

       IT IS, THEREFORE, ORDERED that on or before October 4, 2019, counsel for the

GEO Defendants submit the information requested above to the Court’s proposed text email
address, sweazeaproposedtext@nmd.uscourts.gov., with copies to the parties and by mail to

Plaintiff.

                                           ___________________________________
                                           KEVIN R. SWEAZEA
                                           UNITED STATES MAGISTRATE JUDGE
